DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

With regard to previously indicated allowable subject matter of claim 33, Applicant’s amendments to claim 30 have changed the previous indications of allowable subject matter.

Claim Status
Claims 21-40 are pending.  Examiner acknowledges Applicant’s amendments to claims 21, 30 and 35 and previously canceled claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams et al U.S. Patent Application Publication No. 2010/0230950 A1.

With regard to claim 21, and as seen in Figures 7-8, Williams et al disclose a coupling device (at 114), comprising:
a main body (at 201 – see Figure 7) defining a front face (at 802, paragraph 56, line 2) and a fluid passage (at 502, paragraph 54, line 1) therethrough;
a membrane (at 204) removably connected to and at least partially covering the front face (paragraph 56, lines 1-2); and
a protective cover (at 520) affixed to the membrane (at 204) and removably attached to the main body (removably attached to the main body via the membrane 204), the protective cover (at 520) being movable relative to the main body between: (i) a closed position in which the protective cover (at 520) abuts the main body so as to cover at least a portion of the membrane (at 204) covering the front face (at 802) (wherein the protective cover 520 is movable, i.e., folded up, to cover at least a portion of the membrane 204 and abut the main body) and (ii) an open position in which the membrane (at 204) covering the front face (at 802) is exposed while the protective cover (at 520) remains affixed to the membrane (at 204) and removably attached to the main body (removably attached to the main body via the membrane 204).

With regard to claim 22, Williams et al disclose wherein the protective cover (at 520) is rotatably coupled to the main body (wherein the protective cover 520 is rotated upwards and coupled to the main body via the membrane 204).

wherein the protective cover 520 is detachable from the main body via the membrane 204 – see Figure 4).

With regard to claim 24, and as seen in Figure 8, Williams et al disclose wherein the protective cover (at 520) is a rigid body.

With regard to claim 25, and as seen in Figure 8, Williams et al disclose wherein the protective cover (at 520) includes a locking tab (at 208) that releasably engages with the main body while the protective cover is in the closed position (wherein the locking tab 208 of the protective cover 520 can be releasably engaged with the notches of the main body behind the membrane 204).

With regard to claim 26, and as seen in Figure 7, Williams et al disclose a sealing member (at 532) received at least partially within the main body.

With regard to claim 27, Williams et al disclose wherein, while the protective cover is in the closed position, the protective cover compresses the sealing member (wherein the protective cover 520 is movable, i.e., folded up, to cover at least a portion of the membrane 204 and abut the main body and therefore compress the sealing member 532 through the membrane).

With regard to claim 28, Williams et al disclose wherein removal of the protective cover (at 520) away from the main body (at 201) in a direction that is parallel to the front face (see ).

With regard to claim 29, Williams et al disclose wherein the coupling device (at 114) is coupleable with a second coupling device that is identical to the coupling device (wherein the coupling device is capable of being coupleable to an identical second coupling device).
Note: the second coupling device is not a part of the claimed invention.

With regard to claim 30, and as seen in Figures 7-8, Williams et al disclose a coupling device (at 114), comprising:
a main body (at 201 – see Figure 7) defining a front face (at 802, paragraph 56, line 2) and a fluid passage (at 502, paragraph 54, line 1) therethrough;
a membrane (at 204) removably connected to and at least partially covering the front face (paragraph 56, lines 1-2); and
a protective cover (at 520) attached to the membrane (at 204) and comprising a first end and a second end (see Figure 8 below), the second end of the protective cover removably coupled to the main body (removably attached to the main body via the membrane 204) in a manner allowing the protective cover to be movable relative to the main body between at least two different positions in which the protective cover is connected to the main body, wherein the at least two different positions includes an open position in which the membrane (at 204) covering the front face (at 802) is uncovered by the protective cover (at 520) while the protective cover (at 520) remains attached to the membrane (at 204) and removably coupled to the main body (removably attached to the main body via the membrane 204), and

Note: the mating protective cover and the mating coupling device are not a part of the claimed invention.


    PNG
    media_image1.png
    670
    506
    media_image1.png
    Greyscale


With regard to claim 31, Williams et al disclose wherein the at least two different positions also includes a closed position in which the protective cover covers at least a portion of the membrane covering the front face (wherein the protective cover 520 is movable, i.e., folded up, to cover at least a portion of the membrane 204).

With regard to claim 32, and as seen in Figure 8, Williams et al disclose wherein the face surface of the protective cover (at 520) includes one or more structural features (at 208) that allow the protective cover to couple with the mating protective cover when the coupling device is coupled with the mating coupling device.
Note: the mating protective cover is not a part of the claimed invention.

With regard to claim 33, and as seen in Figure 8, Williams et al disclose wherein the one or more structural features include a locking tab (at 208) that protrudes from the face surface.

With regard to claim 34, Williams et al disclose wherein the coupling device (at 114) is coupleable with a second coupling device that is identical to the coupling device (wherein the coupling device is capable of being coupleable to an identical second coupling device).
Note: the second coupling device is not a part of the claimed invention.

Claim(s) 21-27, 29, 35, 36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arthun et al U.S. Patent No. 7,922,211.

With regard to claim 21, and as seen in Figure 1, Arthun et al disclose a coupling device (at 4), comprising:
a main body (at 1) defining a front face (at 10) and a fluid passage (at 8) therethrough;
a membrane (at 13) removably connected to and at least partially covering the front face (see Figure 3); and


With regard to claim 22, Arthun et al disclose wherein the protective cover (at 19) is rotatably coupled (see Figure 8) to the main body.

With regard to claim 23, Arthun et al disclose wherein the protective cover (at 19) is detachable from the main body (see Figures 8-9).

With regard to claim 24, Arthun et al disclose wherein the protective cover (at 19) is a rigid body (see Figure 8).

With regard to claim 25, Arthun et al disclose wherein the protective cover (at 19) includes a locking tab (see Figure 8 below) that releasably engages with the main body while the protective cover is in the closed position.


    PNG
    media_image2.png
    302
    436
    media_image2.png
    Greyscale


With regard to claim 26, Arthun et al disclose a sealing member (at 12) received at least partially within the main body (at 1).

With regard to claim 27, Arthun et al disclose wherein, while the protective cover is in the closed position, the protective cover (at 19) compresses the sealing member (at 12 – see Figure 3).

With regard to claim 29, Arthun et al disclose wherein the coupling device (at 4) is coupleable with a second coupling device that is identical to the coupling device (wherein the coupling device is capable of being coupleable to an identical second coupling device).
Note: the second coupling device is not a part of the claimed invention.

With regard to claim 35, and as seen in Figure 1, Arthun et al disclose a coupling device (at 4), comprising:

a sealing member (at 12) received in the recess of the main body and protruding from the front face of the main body (see Figure 8);
a membrane (at 13) removably connected to the front face (at 10) and covering the sealing member (at 12); and
a protective cover (at 19) affixed to the membrane (see Figure 3) and removably coupled directly to the main body (see Figure 8) in a manner allowing the protective cover to be movable relative to the main body between at least two different positions in which the protective cover is coupled directly to the main body, wherein the at least two different positions includes a closed position (see Figure 7) in which the protective cover abuts the main body so as to cover at least a portion of the membrane (at 13) covering the front face (at 10), and
wherein in the closed position the protective cover compresses the sealing member (see Figure 3).

With regard to claim 36, Arthun et al disclose wherein the sealing member (at 12) includes a central opening through which the fluid passage extends (see Figure 3 where 12 and 8 are connected and column 4, lines 55-60).

With regard to claim 38, Arthun et al disclose wherein the protective cover (at 19) latches to the main body (see Figure 8 above) while the protective cover is in the closed position (see Figure 7).



With regard to claim 40, Arthun et al disclose wherein the coupling device is coupleable with a second coupling device that is identical to the coupling device (wherein the coupling device is capable of being coupleable to an identical second coupling device).
Note: the second coupling device is not a part of the claimed invention.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 37, the prior art of record does not teach or suggest that a wall thickness of the sealing member is less at a middle portion of the sealing member than at each end portion of the sealing member in combination with the coupling device of claims 35 and 36.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new grounds of rejection present a new rejection of record based on the amendments to the claims.

Conclusion
Applicant's amendments to claims 21, 30 and 35 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679